Citation Nr: 1603600	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for left ankle hypertrophic synovitis, status post arthroscopic debridement (left ankle disability).


REPRESENTATION


Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD


D. Vazquez Diaz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to December 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied a rating in excess of 10 percent for a left ankle disability.

The Board remanded this claim for further development in April 2015.  The ordered development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's synovitis of the left ankle is not productive of a marked ankle disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for synovitis of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5271-5020 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A March 2010 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an October 2015 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. 

The Veteran's VA medical treatment records and private treatment records as identified by the Veteran have been obtained.  VA examinations were conducted in April 2010 and August 2015.  The directives of the remand were complied with as private treatment records, VA examinations and VA treatment records were obtained and associated with the record.  Also the claim was readjudicated on the merits, a supplemental statement of the case was furnished, and the Veteran was given an opportunity to respond before the claims file was returned to the Board.  Further, the Veteran has not argued that any of the examinations were inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II. Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's left ankle synovitis has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271-5020.  Diagnostic Code 5020 covers synovitis and directs that synovitis is to be rated on the limitation of motion of affected parts.  Diagnostic Code 5271 covers limited motion of the ankle.  A 20 percent rating is assigned when the limited motion of the ankle is marked.  Id.  

Terms such as "moderate" and "marked" are not defined in the VA Rating Schedule; rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

Private medical treatment records from October 2009 reflect that the Veteran complained of ankle pain with a gradual onset which had occurred in an intermittent pattern for years.  The course of the pain had been constant and it was moderate and characterized as a dull aching located in the entire left ankle, anterior ankle and lateral ankle.  The Veteran reported that the pain was aggravated by physical activity and relieved by rest.  Associated features included: giving way, locking and popping/crepitus.  There had been no use of assistive devices.  An ankle arthroscopy had been performed in 2007.  An October 2009 MRI showed a possible partial tear of the left peroneous longus tendon.  An examination of the left ankle revealed no swelling, edema or erythema of surrounding tissue, normal strength and tone, no laxity, no instability, a normal range of motion, no crepitus, no known fractures or deformities and normal sensation and coordination.  An injection for pain was administered.

A December 2009 private medical treatment record reveals the Veteran was rechecked for ankle pain.  The onset of the pain had been gradual and had been occurring for months.  The Veteran stated that the pain had been constant and it was described as moderate.  The Veteran reported that the injection that had been previously administered helped a little.  An examination of the left ankle revealed no swelling, edema or erythema of surrounding tissue, normal strength and tone, no laxity, no instability, a normal range of motion, no crepitus, no known fractures and deformities and normal sensation and coordination.

At an April 2010 VA examination, the examiner reviewed the history of the Veteran's synovitis, noting a date of onset of left ankle pain in the late 1980s when, as the Veteran stated, he sprained the left ankle but was unsure of the exact mechanism and whether he had sought medical care.  During the examination the Veteran reported current pain in the left ankle with mechanical locking which occurs a couple of times per week, unrelated to any activity, with the ankle clicking and snapping and with climbing up stairs making the ankle pop frequently, and the condition progressively getting worse.  The Veteran underwent left ankle arthroscopic surgery in January 2007, with physical therapy after that surgery and underwent a cortisone injection in the left ankle, once, but reported it did not help.  The examiner noted a history of trauma to the joints as numerous left ankle sprains were reported.  A summary of joint symptoms shows there were no deformities of the left ankle, that it gave way, was unstable, there was pain, stiffness and weakness, with incoordination, a decreased speed of joint motion, several locking episodes a week, swelling and tenderness.  Also the condition affected the motion of the joint and there were no flare-ups of joint disease.  In reviewing the Veteran's history the examiner additionally noted there were no symptoms or episodes of arthritis, no limitations on standing or walking and there was no use of assistive devices or aids.  The Veteran reported that walking limitations varied as sometimes there were no limitations but at other times the ankle locked and he could not walk but a few yards.

Upon examination the examiner noted that gait was normal.  The left ankle was tender, it was not unstable, there was no tendon abnormality and regarding angulation there was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.

Ankle range of motion testing revealed no objective evidence of pain with active motion of the left side.  Left dorsiflexion was from 0 to 20 degrees, left plantar flexion was from 0 to 45 degrees.  There was no objective evidence of pain with active motion on the left side or objective evidence of pain following repetitive motion.  There was no joint ankylosis.  X ray/imaging results revealed a normal left ankle.  The Veteran reported he had been employed full time for one to two years.  He did not report loss of work due to his left ankle condition.  The examiner diagnosed a grade 2 left ankle strain with partial tear of the peroneus longus tendon, and left ankle pain.  The Veteran may have increased pain and difficulty with prolonged standing more than four hours or climbing activities such as stairs.  In addition the Veteran's participation in sports was moderately affected, specifically high impact sporting activities that involve quick lateral movements.

A March 2011 medical treatment note reveals the Veteran complained of left ankle pain which had been present for over ten years.  Pain was reported as severe with a rating of 8/10.  It was characterized as intermittent, sharp and stabbing with the symptoms worsening as the day progressed.  Additional reported symptoms included weakness, instability, range of motion limitation and difficulty walking.  The Veteran alleged that the symptoms had been worsening since the onset and were made worse with walking and climbing stairs.  Onset of the symptoms had been gradual and the Veteran described having problems with pain, instability and clicking for years.  The Veteran stated that it was getting progressively worse and now locked very frequently with daily pain.  The physical examination revealed that the Veteran stood erect, with a normal weight bearing line and walked with a slightly antalgic gait favoring the left ankle.  An exam of the left ankle revealed tenderness posterolaterally with good pulses and sensation.  Otherwise, he was neurovascularly intact.  He was diagnosed as having left ankle pain with peroneal tendinitis and partial tear of the peroneal longus tendon.

In March 2011 the same physician noted the Veteran had trouble standing for a prolonged period of time and had aching and burning pain.  The Veteran also complained of left side pain being moderate to severe with a rating of 7/10.  Additional symptoms included weakness, instability, range of motion limitation and difficulty walking.  The problem was characterized as intermittent, sharp and stabbing.  Symptoms were made worse with walking and climbing stairs.  The physical examination revealed that the Veteran stood erect, with a normal weight bearing line and walked with a slightly antalgic gait favoring the left ankle.  An exam of the left ankle revealed good pulses and good sensation.  The Veteran had tenderness medially and laterally posteriorly.  He was diagnosed as having left ankle pain with peroneal tendinitis and partial tear of the peroneal longus tendon and also some posterior tibial tendinitis.

In April 2011the same physician noted the Veteran complained of left ankle pain.  He reported that he had trouble standing for a long period of time and had aching and burning pain.  He had an ankle brace which he reported helped a little.  Left side pain was described as moderate with a rating of 5/10.  Additional symptoms included weakness, instability, range of motion limitation and difficulty walking.  The problem was characterized as intermittent, sharp and stabbing.  The symptoms were made worse with walking and climbing stairs.  A physical examination revealed the Veteran stood erect with a normal weight bearing line and walked with a slightly antalgic gait favoring the left ankle.  An exam of the left ankle revealed posterior medial joint line tenderness.  The Veteran was stable to anterior and posterior drawer, varus and valgus testing.  He was otherwise neurovascularly intact.  An April 2011 MRI showed some edema in the posterior tibial tendon.  He was diagnosed as having left ankle pain with posterior tibial tendinitis.  The Veteran was referred to physical therapy.

In May 2011 he was again under the care of the same physician.  The Veteran complained of left ankle pain.  His left side pain was described as moderate with a rating of 6/10.  A physical examination revealed he stood erect with a normal weight bearing line and walked with a normal gait.  An exam of the left ankle revealed a little bit of tenderness posteromedially.  The Veteran had good pulses and good sensation and was otherwise neurovascularly intact.  His diagnosis was resolving left ankle pain with posterior tibial tendinitis.

At an August 2015 VA examination the Veteran reported that though he was not receiving ongoing treatment for his left ankle he did have a flare-up once a week.  His ankle locked, he had swelling and pain and usually took Motrin during a flare-up.  He did not report any functional loss or functional impairment of the ankle.

Upon range of motion examination of the left ankle, the Veteran's results were abnormal or outside of the normal range.  Dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 35 degrees.  However the range of motion itself did not contribute to functional loss, as pain was noted on the exam but did not result in/cause functional loss.  Range of motion pain was exhibited for both dorsiflexion and plantar flexion.  There was also evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue as the examiner described tenderness of medial and lateral malleolus.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, without additional loss of motion.  The Veteran was examined immediately after repetitive use over time but pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination was not conducted during a flare-up and it was neither consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  There was no reduction in muscle strength.  The Veteran had no muscle atrophy, no ankylosis, and no dislocation.  The Veteran had not had shin splints, stress fractures, achilles tendonitis, achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus).  The Veteran had not had a talectomy (astragalectomy).  The Veteran constantly used a brace as an assistive device.  The Veteran's condition did not impact his ability to perform any type of occupational task such as standing walking, lifting, sitting, etc.



Analysis

In order to qualify for an increased rating under Diagnostic Code 5271, the evidence would have to show that the Veteran's left ankle disability resulted in marked limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271-5255.  This is not shown by the record.  Indeed, the examiner from the August 2015 examination noted that plantar flexion was 0 to 35 degrees.  The standard is 0 to 45 degrees.  38 C.F.R. §4.71a, Plate II.  Additionally, the left ankle symptoms do not rise to the level of a "marked" disability; pain was noted but it did not result or cause functional loss.  The pain did not significantly limit functional ability with flare-ups and there was no reduction in muscle strength.  Moreover there was no muscle atrophy, ankylosis or dislocation.  These symptoms describe, at most, a moderate disability, appropriately corresponding to the 10 percent rating assigned.  

Rating the Veteran under other Diagnostic Codes is also precluded, as the Veteran does not show the symptoms required for these alternative ratings.  There is no evidence of ankylosis of the ankle (DC 5270); of ankylosis of the subastragalar or tarsal joint (DC 5272); of malunion of os calsis or astragalus (DC 5273); or of astragalectomy (DC 5274). 

The Veteran is not entitled to an increased rating under the DeLuca factors for functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Though both VA examiners noted that the Veteran struggled with repetitive motion and complained of pain, the April 2010 examination revealed no objective evidence of pain with active motion on the left side, a normal gait and only indicated possible problems with specific activities such as climbing stairs and participating in certain high impact sports requiring lateral moves.  During the August 2015 examiner the Veteran reported pain but did not report having functional loss or functional impairment of the left ankle.  Even though the Veteran's left ankle range of motion was abnormal or outside of the normal range it did not contribute to functional loss.  Absent evidence that the Veteran's service-connected disability is responsible for any further functional impairment, an increased rating based on the DeLuca factors is not warranted. 

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  After reviewing the VA examinations of April 2010 and August 2015 the Board observes that the Veteran's condition has had little impact in his ability to work. 

The Veteran's disability of the left ankle is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full range of motion.  The Board has observed the medical treatment records that form part of the claims file.  It also observed the lay statements by the Veteran in January 2010, April 2010, June 2010 and August 2015 referring to an increase in the severity of his left ankle condition.  The Board also observes the April 2010 statements submitted by the Veteran's spouse and a long term acquaintance and military colleague.  The latter confirmed the Veteran's claims of pain and popping in his left ankle, the steps the Veteran had taken to alleviate those symptoms and the negative effects they had in the Veteran's life.  However these observations are within what is contemplated within the ratings schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left ankle disability picture as described in his and other correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's left ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

A request for individual unemployability, whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the record has raised a request for individual unemployability.  In any event, the Veteran does not assert, and the evidence of record does not suggest, that he is unemployable solely due to the left ankle disability that is the subject of this appeal.  Further, the evidence does not suggest that the Veteran's combined service-connected disabilities (cervical strain, tinnitus, residual surgical scar, left wrist cubital tunnel syndrome, right inguinal hernia, right hydrocele, residual herniorrhaphy scar, residual arthroscopic scar, with combined evaluation of 40 percent), renders him unable to obtain or maintain substantially gainful employment.  The Board accordingly finds that a claim for total disability rating based on individual unemployability (TDIU) is not raised by the rating decision on appeal.
	
The preponderance of the evidence is against the claim for an increased rating for synovitis of the left ankle; there is no doubt to be resolved; and an increased rating for synovitis of the left ankle is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for left ankle hypertrophic synovitis, status post arthroscopic debridement is denied.


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


